Case 1:18-cv-00519-MAC-KFG Document 20 Filed 04/27/20 Page 1 of 2 PageID #: 906




  UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


 MT. JAVED ADVENTURES, LTD.,                     §
                                                 §
                 Plaintiffs,                     §
                                                 §
 versus                                          §   CIVIL ACTION NO. 1:18-CV-519
                                                 §
 MT. HAWLEY                                      §
 INSURANCE COMPANY,                              §
                                                 §
                 Defendant.                      §

                                    MEMORANDUM ORDER

          The court referred this matter to United States Magistrate Judge Keith F. Giblin for

 consideration and recommended disposition of case-dispositive motions. On April 7, 2020, Judge

 Giblin issued a report and recommendation on the defendant’s motion for summary judgment.

 He recommended that the Court grant the motion in part and deny it part.

          No party has objected to the magistrate judge’s recommendation. After review, the Court

 finds that Judge Giblin’s findings and recommendations should be accepted. The Court ORDERS

 that the report and recommendation (#19) is ADOPTED.

          The Court further ORDERS that the defendant’s motion for partial summary judgment

 (#13) is GRANTED in part and DENIED in part. The Court grants the motion on the plaintiff’s

 extra-contractual and bad faith claims asserted pursuant to the Texas Insurance Code and DTPA

 as well as the claim for breach of the duty of good faith and fair dealing. Those claims are

 dismissed, with prejudice.
Case 1:18-cv-00519-MAC-KFG Document 20 Filed 04/27/20 Page 2 of 2 PageID #: 907



       The motion for summary judgment is denied on the plaintiff’s breach of contract cause

 of action and Texas Insurance Code prompt payment claim as recommended by the magistrate

 judge. Those claims remain pending.


        Signed this date
        Apr 27, 2020




                                             2
